 


109 HRES 884 IH: Honoring the town of Nicodemus, Kansas, for its contribution to American history.
U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 884 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2006 
Mr. Moran of Kansas (for himself, Mr. Lewis of Georgia, Mr. Bishop of Georgia, Mr. Brown of Ohio, Mr. Payne, Ms. Millender-McDonald, Ms. Jackson-Lee of Texas, Mr. Moore of Kansas, Mr. English of Pennsylvania, Mr. Tiahrt, Mr. McIntyre, Mr. Sessions, Mr. Costa, Mr. Souder, Mr. Rehberg, Mr. Osborne, Mrs. Jo Ann Davis of Virginia, Mr. Jones of North Carolina, Mr. Blumenauer, Mr. Forbes, Mr. Etheridge, Mr. Pickering, Mr. Lincoln Diaz-Balart of Florida, Mr. Lucas, Mr. Hulshof, Mr. Filner, Mr. Hoekstra, Mr. Udall of Colorado, Mr. Gonzalez, Mr. Boozman, Mr. Walden of Oregon, Mr. Delahunt, Mr. Goodlatte, Mr. Shimkus, Mr. Simpson, Mr. Cole of Oklahoma, Mr. Gutierrez, Mr. Gilchrest, Mr. Berry, Mr. Clay, Mr. Rangel, Mr. Miller of Florida, Mr. Crenshaw, Mr. Shadegg, Mr. Neugebauer, Mr. Butterfield, Mr. Ryun of Kansas, Mr. Brady of Texas, Mrs. Emerson, Mr. Terry, Mrs. Musgrave, and Mr. Wexler) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Honoring the town of Nicodemus, Kansas, for its contribution to American history. 
 
Whereas, in the South, the rights gained by African-Americans immediately following the Civil War were largely stripped away at the end of the Reconstruction period; 
Whereas this Nation was founded on the ideals of freedom and equality for all; 
Whereas the West was viewed as a land of opportunity; 
Whereas many African-Americans left the South and moved west in search of the freedom and opportunity promised to all Americans; 
Whereas abolitionists shed blood for the State of Kansas to enter the Union as a Free State; 
Whereas Kansans welcomed African-Americans from the South making Kansas their new home; 
Whereas Nicodemus, Kansas, was planned and founded by six African-American men; 
Whereas, on September 17, 1877, the first formal group of settlers, numbering 350, arrived in Nicodemus, Kansas; 
Whereas Nicodemus, Kansas, offered African-Americans an opportunity to own their own land, make a living farming, and prosper in a jurisdiction self-governed by African-Americans;  
Whereas, during a time when many African-Americans were denied an education in the South, African-Americans in Nicodemus, Kansas, established schools to educate the town’s children; 
Whereas Nicodemus, Kansas, grew and prospered in the 1880s as a result of the ingenuity of African-American entrepreneurs and the dedication of African-American farmers; 
Whereas the hard work, resourcefulness, and courage of the African-American pioneers who founded and lived in Nicodemus, Kansas, serves as an example of the American spirit; 
Whereas Nicodemus, Kansas, is the only remaining Western town established by African-Americans during the Reconstruction period; 
Whereas, in January 1976, the Nicodemus Historic District was designated as a National Historic Landmark; 
Whereas, on November 12, 1996, Congress established the Nicodemus National Historic Site to preserve, protect, and interpret the remaining structures and locations that represent the history of the town of Nicodemus, Kansas; 
Whereas the National Park Service and the current residents of Nicodemus, Kansas, are working to preserve this historic site for future generations; and 
Whereas, this year, Nicodemus, Kansas, will celebrate its tenth anniversary as a national historic site: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the town of Nicodemus, Kansas, for its contribution to American history; and 
(2)commends and encourages the preservation efforts of the National Park Service and the residents of Nicodemus, Kansas. 
 
